Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species
species A of FIG. 2 and FIG. 3, claims 7 and 18-20 - drawn to a restraint that includes an elongated outrigger 
species B of FIG. 4 and FIG. 5, claim 8 - drawn to a restraint that includes a retention member
The species are independent or distinct because species A and species B are mutually exclusive. The specifications clearly disclose how species A is mutually exclusive with species B reciting, “The restraint may take one of several forms; configurations including an elongated outrigger or a retention member are now discussed below… The retention members 174, rather than outriggers 164, are spring biased to engage the handle 122, rather than the plate 124.” The specific use of “or” distinguishes species A from species B, defining each species as alternates of one another. Furthermore, the function of species A is the same as the function of species B, clamping the clips with the resistance object. Applying both types of restraints simultaneously with the claimed invention is not only redundant but clearly eliminated as an option by the specifications. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1, claim 5, and claim 6 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search, such as employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Christopher Lutz on 09/06/2022 a provisional election was made without traverse to prosecute the invention of a device with a restraint that includes an elongated outrigger, claims 1-7 and claims 9-20.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to because the labels for the components are unclear throughout the figures and the lines for the sketched drawings seen in FIG. 1, FIG. 3A, FIG. 3B, FIG. 5A, and FIG. 5B are not consistent and unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the labels for the components are unclear throughout the figures, the lines for the sketched drawings seen in FIG. 1, FIG. 3A, FIG. 3B, FIG. 5A, and FIG. 5B are not consistent and clear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Specification
The disclosure is objected. Examples of the following informalities in the specification are:
In page 5, lines 18-19, "a pair of clips 120 adapted to engage a resistance object such as a dumbbell 120 during use” should read “clips 152 adapted to engage a resistance object 120 such as a dumbbell during use”
Biasing member is not labeled throughout the specification
Restraint is not labeled throughout the specifications

Claim Objections
Claims 1, 7, 14, 19, and 21 are  objected to because of the following informalities:  
In claim 1, line 11, “during the exertion of the counterforces” should be “during the exertion of the counterforce”
In claim 7, line 5, “includes an elongated outrigger, each elongated outrigger” should be “includes an elongated outrigger, the elongated outrigger”
In claim 14, line, “a restraint for securing the clip to the handle” should read “a restraint for securing the opposed clips to the handle”
In claim 19, line 6 , “the outriggers securing the receptacle” should be “each outrigger securing the receptacle”
In claim 21, line 15, “the separation” should be “the spacing”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“a biasing member for biasing the restraint” in claim 1, line 10
“a biasing member for biasing the restraint” in claim 22, line 28
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The biasing member is understood to be the spring. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 10-13, 15, and 21 are rejected under 112(b).
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). In the present instance, claim 1 recites “a clip adapted to engage a resistance object during use”. The claim is considered indefinite because it is unclear whether the clip engages with the resistance object while the clip is in use only while the resistance object is being used during an exercise. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). In the present instance, claim 3 recites “the release is configured for disposing the actuator against a biasing force of the biasing member”. Claim 3 is indefinite because it is unclear how the release is configured for disposing the actuator since in claim 2 the release includes the actuator. Moreover, in the specifications, page 7, line 5, “a release [is] defined by an actuator 166”.  Furthermore, the claim is indefinite because it is unclear how the release is configured for disposing the actuator since there is no structure for the release disclosed in the claims or the specification.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). In the present instance, claim 4 recites “the device of claim 1 further comprising a plurality of linkages, each linkage having a respective tether, at least two of the tethers defining a loop between respective linkages”. The claim is considered indefinite because in claim 1, “a linkage” is disclosed. It is unclear whether the plurality of linkages is separate from the linkage disclosed in claim 1. 
The claim is further considered indefinite because a single tether is disclosed in claim 1 and “a respective tether” and “at least two of the tethers” is introduced in claim 4. It is also unclear whether a first tether is connected between an adjacent linkage and a second tether, likewise if a second tether is connected between an adjacent linkage and the first tether. The specifications fail to provide sufficient detail regarding the arrangement of between the first tether and the second tether with the plurality of linkages in order to define a loop. Furthermore, according to the figures, there is one tether attached with a first end and a second end attached with a first linkage and a second linkage of the device, respectively. The claim is considered indefinite due to the language of the claim and the inconsistency with the rest of the application. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). In the present instance, claim 5 recites “the device of claim 1 wherein the resistance object is a free weight including a handle disposed between opposed plates attached to respective ends of the handle, the 25plates having a predetermined mass for defining the resistance object, further comprising a clip adjacent each of the opposed plates and adapted to engage the handle at respective opposed ends”. It is unclear whether the clip disclosed in claim 5 is the same clip as disclosed in claim 1 or an entirely new clip with the language of claim 5 including “further comprising” and the antecedent “a” before “clip”.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). In the present instance, claim 6 recites “wherein each clip”. The claim is considered indefinite as claim 6 is dependent on claim 5 which introduces a clip, that may or may not be referencing the clip of claim 5 or claim 1. Furthermore, the use of “each” defines more than one clip. However, in claim 1 and claim 5, only a single clip has been claimed. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). In the present instance, claim 7 recites “the restraint includes an elongated outrigger, each elongated outrigger”. The claim is considered indefinite because it is unclear whether there is a single outrigger being claimed or multiple outriggers being claimed as the elongated outrigger is first introduced with “an” and followed by “each elongated outrigger” and then “the elongated outrigger” within the claim. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). In the present instance, claim 10 recites “the handle frame defined by a crossmember attached between a plurality of opposed clips; a receptacle defined by a slot in the opposed clips for receiving a handle of the resistance object”. This claim is considered unclear because it is indefinite whether the opposed clips the same as or part of the plurality of opposed clips and if the plurality of opposed clips are the same as or different from the ‘clip’ disclosed in claim 1. Furthermore, it is unclear whether a single crossmember is attached between multiple pairs of opposed clips or a single pair of opposed clips.
Claim 10 is further indefinite as, in the present instance, claim 10 recites “a receptacle defined by a slot in the opposed clips for receiving a handle of the resistance object”. It is unclear if a single slot of a clip of a pair of opposed clips defines a receptacle, or if a slot of each of the opposed clips defines a receptacle. 
Claim 11 is rejected under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). Claim 11 is indefinite as, in the present instance, claim 11 recites “the restraints”. Claim 11 recites the limitation "the restraints" in lines 28 and 29.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether claim 11 requires multiple restraints unlike the restraint disclosed in claim 1 and claim 10. 
 Claim 11 is indefinite because it is unclear if there is a single restraint per clip that secure the clip with the resistance object as disclosed in claim 1 or if there are multiple restraints per clip. 
Claim 12 is rejected under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). In the present instance, claim 12 recites “the tether engaging the retention bar and having a resistance force at least as great at the inertial movement of the resistance object”. Claim 12 is considered indefinite because it is unclear how a force can have an equivalent measurement as that of a movement. The resistance force of the tether may be compared to a weight or a comparable metric. 
Claim 13 is rejected under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). Claim 13 recites the limitation " the tethers" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). In the present instance, claim 15 recites “the restraint is responsive to disengage from the receptacle when unbiased by a release force”. The restraint is disclosed to secure the clips to the handle of the free weight, and the receptacle of the clips receives the handle of the free weight as disclosed in claim 14. This claim is indefinite because it is unclear if/how the restraint is actually engaged with the receptacle. Furthermore, it is unclear whether the restraint engages with handle of the free weight.  
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). In the present instance, claim 21 recites “the separation based on a width of a user’s hand”. Claim 21 is considered indefinite as the width of a hand of a user varies from user to user. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 rejected under 35 U.S.C. 101 because a hand of a user is required for the handle to engage with the receptacle. Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011). Claim 21 is rejected as it fails in utility without the hand of the user. The examiner suggests replacing “the separation based on a width of a user’s hand” with “wherein the spacing is configured to receive a width of a hand of a user”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, 14, 15, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kay (PG PUB 2016/0263461).

Regarding claim 1, Kay teaches A restraint device (Kay, exercise weight support device, paragraph 0028) for preventing unexpected or uncontrolled movement (Kay, paragraph 0018) of exercise equipment (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018), comprising: 5
a clip (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) adapted to engage (Kay, to support a bar of a dumbbell or part of a barbell, paragraph 0028) a resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018) during use, the resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018) prone to inertial movement (Kay, paragraph 0018) from external force;
a linkage (Kay, reel mechanism 26, paragraph 0042) adapted to attach (Kay, reel mechanism 26 may include its own inner frame 10 that may be bolted to the outer frame 6, paragraph 0042) the clip (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) to a tether (Kay, belt 9, paragraph 0029), the tether (Kay, belt 9, paragraph 0029) exerting a counterforce against the inertial movement (Kay, paragraph 0018) of the resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018) to prevent injury (Kay, paragraph 0018);
a restraint (Kay, trigger handle 19, paragraph 0048) for securing the clip (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) in communication with the resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018); 
and 10a biasing member (Kay, springs 14, 15, paragraph 0035) for biasing the restraint (Kay, trigger handle 19, paragraph 0048) in engagement (Kay, to support a bar of a dumbbell or part of a barbell, paragraph 0028) with the resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018) during exertion of the counterforces.

    PNG
    media_image1.png
    524
    412
    media_image1.png
    Greyscale


Regarding claim 2, Kay teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 1 further comprising a release (Kay, handle portions 16 and 18, paragraph 0042), the release (Kay, handle portions 16 and 18, paragraph 0042) including an actuator (Kay, handle portions 16 and 18 and ratchet pawl 17, paragraph 0042) for releasing the restraint (Kay, trigger handle 19, paragraph 0048) from engagement (Kay, to support a bar of a dumbbell or part of a barbell, paragraph 0028) with the resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018).

Regarding claim 3, Kay teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 2 wherein the release (Kay, handle portions 16 and 18, paragraph 0042) is configured for disposing the actuator (Kay, handle portions 16 and 18 and ratchet pawl 17, paragraph 0042) against a biasing force of the biasing member (Kay, springs 14, 15, paragraph 0035).

Regarding claim 4, Kay teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 1 further comprising a plurality of linkages (Kay, reel mechanism 26, paragraph 0042), each linkage (Kay, reel mechanism 26, paragraph 0042) 20having a respective tether (Kay, belt 9, paragraph 0029), at least two of the tethers (Kay, belt 9, paragraph 0029) defining a loop (Kay, upper end of the belt 9 may be formed into a loop 8, paragraph 0030) between respective linkages (Kay, lower end of the belt 9 may be wound around a spool 13 of the reel mechanism 26, paragraph 0030 and 0042).
The at least two of the tethers of the claimed invention is taught by Kay as the belt 9. “Alternatively, the upper end of the belt 9 may be formed into a loop 8 to directly wrap around such a beam or other overhead support structure… Still other approaches to enabling the upper end of the belt 9 to engage a portion of a ceiling or other overhead supporting structure will occur to those skilled in the art” (Kay, paragraph 0030). It is understood that the at least two of the tethers defines the belt of Kay as a whole since the number of tethers may vary in order to sufficiently support the resistant object of the claimed invention and define a loop.  

Regarding claim 5, Kay teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 1 wherein the resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018) is a free weight (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018) including a handle (Kay, bar of the dumbbell, paragraph 0033) disposed between opposed plates (Kay, weights of dumbbell, paragraph 0033) attached to respective ends of the handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033), the 25plates (Kay, weights of dumbbell, paragraph 0033) having a predetermined mass (Kay, weights of dumbbell, paragraph 0033) for defining the resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018), further comprising a clip (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) adjacent (Kay, paragraph 0033) each of the opposed plates (Kay, weights of dumbbell, paragraph 0033) and adapted to engage (Kay, to support a bar of a dumbbell or part of a barbell, paragraph 0028) the handle at respective opposed ends.

    PNG
    media_image2.png
    498
    267
    media_image2.png
    Greyscale

Regarding claim 6, Kay teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 5 wherein each clip (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) includes a slot (Kay, interior spaces, paragraph 0033), the slot (Kay, interior spaces, paragraph 0033) having a size for -10-Attorney Docket No.: receiving the handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033) and defining an engagement portion, the handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033) disposed in the engagement portion when the biasing member (Kay, springs 14, 15, paragraph 0035) is disposed in engagement with the resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018).

Regarding claim 9, Kay teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 3 wherein the actuator (Kay, handle portions 16 and 18 and ratchet pawl 17, paragraph 0042) is a handle (Kay, handle portions 16 and 18 and ratchet pawl 17, paragraph 0042), the handle (Kay, handle portions 16 and 18, paragraph 0042) configured to 15compress the biasing member (Kay, springs 14, 15, paragraph 0035) for releasing the biasing force for disengaging (Kay, paragraph 0044) the clip (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) from engagement (Kay, to support a bar of a dumbbell or part of a barbell, paragraph 0028) with the resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018).
The handle of the claimed invention is taught by Kay as the handle portions 16 and 18 and ratchet pawl 17 because the actuator of the claimed invention is taught by Kay as the as the handle portions 16 and 18 and ratchet pawl 17. The biasing member of the claimed invention is engaged by the actuator/handle of the claimed invention and directly attached to the biasing member of the claimed invention. Moreover, the restraints of the claimed invention as also controlled and directly attached with the actuator/handle of the claimed invention. The each of the springs 14 and 15 of Kay are connected to the handle portions 16 and 18, respectively. The handle portions 16 and 18 are connected to each other with the ratchet pawl 17 such that the springs 16 and 18 are engaged simultaneously. More specifically, the extension and retraction of the springs 14 and 15 is continuous and linear. The handle portions 16 and 18 also connect to the trigger handle 19, which teaches the restraints of the claimed invention. Therefore, the handle of the claimed invention is taught by the entire arrangement of the handle portions 16 and 18 with that of the ratchet pawl 17 of Kay. 

Regarding claim 10, Kay teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 1 further comprising: 
a handle frame (Kay, FIG. 1), the handle frame (Kay, FIG. 1) defined by a crossmember (Kay, FIG. 1) attached between a 20plurality of opposed clips (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033);

    PNG
    media_image3.png
    320
    278
    media_image3.png
    Greyscale


a receptacle (Kay, FIG. 1) defined by a slot (Kay, interior spaces, paragraph 0033) in the opposed clips (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) for receiving a handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033) of the resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018), the handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033) extending parallel to the crossmember (Kay, FIG. 1);

    PNG
    media_image4.png
    255
    266
    media_image4.png
    Greyscale

and a hand grip (Kay, handle portions 16 and 18 and ratchet pawl 17, paragraph 0042), the hand grip (Kay, handle portions 16 and 18 and ratchet pawl 17, paragraph 0042) disposed between the opposed clips (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) and adapted to simultaneously retract the restraint (Kay, trigger handle 19, paragraph 0048) by movement against the biasing member (Kay, springs 14, 15, paragraph 0035) for 25releasing the handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033) from the clips (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033).
The hand grip of the claimed invention is taught by Kay as the handle portions 16 and 18 and ratchet pawl 17 due to the arrangement described in claim 10 between the hand grip and the opposed clips of the claimed invention, as well as the engagement between the restraint and biasing member of the claimed invention with the hand grip. The handle portions 16 and 18 and the ratchet pawl 17 are positioned in between the hooks 3 and 4 of the outer frame 6 of Kay. Furthermore, the handle portions 16 and 18 and the ratchet pawl 17, altogether, retract the trigger handle 19 of Kay with movement against the springs 14 and 15, thereby releasing the dumbbell from the hooks 3 and 4. Therefore, the hand grip of the claimed invention is taught by the handle portions 16 and 18 and the ratchet pawl as the components altogether mirror the same arrangement and engagement of the hand grip with the respective components of the claimed invention.

Regarding claim 14, Kay teaches safety restraint device (Kay, exercise weight support device, paragraph 0028) for a free weight (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018), comprising: 
opposed clips (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) adapted for attachment to a handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033) of a free weight(Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018), the clips (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) having a spacing (Kay, spaced apart by a distance to be wide enough to allow a hand of a lifter to be inserted, paragraph 0033) for engaging (Kay, to support a bar of a dumbbell or part of a barbell, paragraph 0028) the handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033) at locations flanking a grip region of the handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033);
a receptacle (Kay, FIG. 1) on the clips (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) for receiving the handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033);
a tether (Kay, belt 9, paragraph 0029) attached to at least one of the opposed clips (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033);
and a restraint (Kay, trigger handle 19, paragraph 0048) for securing the clip (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) to the handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033), the restraint (Kay, trigger handle 19, paragraph 0048) having a spring loaded actuator (Kay, handle portions 16 and 18 and ratchet pawl 17, paragraph 0042) for biasing the restraint (Kay, trigger handle 19, paragraph 0048) in a secured position.

Regarding claim 15, Kay teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 14 wherein the restraint (Kay, trigger handle 19, paragraph 0048)  is responsive to disengage (Kay, paragraph 0044) from the 20receptacle (Kay, FIG. 1) when unbiased by a release force.

Regarding claim 16, Kay teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 14 wherein the tether (Kay, belt 9, paragraph 0029) attaches to both clips (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) forming a loop (Kay, upper end of the belt 9 may be formed into a loop 8, paragraph 0030) configured for suspension around an overhead member (Kay, overhead supporting structure, paragraph 0029).
The arrangement of the tether formed into a loop with the clips is taught by Kay as the belt 9 of Kay is connected to hooks 3 and 4 by the retracting reel mechanism 26, including ratchet wheels 11 and 12 and a spool 13, and the inner frame 10. The loop 8 of Kay is therefore also attached to both hooks 3 and 4 as well. Moreover, the loop 8 of kay is “used to engage a beam or other structure of a ceiling, or of some other overhead supporting structure” (Kay, paragraph 0030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kay (PG PUB 2016/0263461), in view of Parish (PG PUB 2014/0073493).

Regarding claim 12, Kay teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 1 further comprising: an overhead frame (Kay, overhead supporting structure, paragraph 0029), the tether (Kay, belt 9, paragraph 0029) engaging the overhead frame (Kay, overhead supporting structure, paragraph 0029), and the tether (Kay, belt 9, paragraph 0029) having a resistance force (Kay, tensile strength sufficient to support at least the weight of a dumbbell, paragraph 0029) at least as 5great as the inertial movement (Kay, paragraph 0018) of the resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018).
Kay fails to teach a retention bar and the tether engaging specifically with the retention bar.
However, Parish teaches a retention bar (Parish, top portion 60 of the exemplary support frame 54, paragraph 0016) and the retention bar (Parish, top portion 60 of the exemplary support frame 5, paragraph 0016) being engaged by the tether. Parish specifically teaches the top portion 60 being engaged by the support strap 170. The support strap 170 is comparable to the tether of the claimed invention and the belt 9 of Kay that engages and supports a weight such as a dumbbell. 

    PNG
    media_image5.png
    723
    476
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable, extensible, exercise weight support device with safety features disclosed by Kay by incorporating a retention bar with an overhead frame. It would have been obvious to specifically incorporate a top portion as that of Parish as Kay discloses that the overhead supporting structure can be a “metal framework of a cage or other structure of a piece of equipment within a gym that is also capable of supporting the weight of a dumbbell or part of the weight of a barbell” (Kay, paragraph 0029). The top portion of Parish may be incorporated as a specific member or component into the metal framework of a cage or other structure that upholds a tether of the claimed invention.

Regarding claim 13, Kay teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 12 wherein a plurality of the tethers (Kay, belts 9, paragraph 0034) form a loop (Kay, upper end of the belt 9 may be formed into a loop 8, paragraph 0030).
Kay fails to teach the loop engaged around the retention bar.
However, Parish teaches the retention bar with each of the plurality of tethers looped around the retention bar.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable, extensible, exercise weight support device with safety features disclosed by Kay by incorporating a retention bar with an overhead frame. It would have been obvious to specifically incorporate a top portion as that of Parish as Kay discloses that the overhead supporting structure can be a “metal framework of a cage or other structure of a piece of equipment within a gym that is also capable of supporting the weight of a dumbbell or part of the weight of a barbell” (Kay, paragraph 0029). The top portion of Parish may be incorporated as a specific member or component into the metal framework of a cage or other structure that upholds a tether of the claimed invention.

Regarding claim 17, Kay teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 16 wherein the overhead member (Kay, overhead supporting structure, paragraph 0029) is a retention bar (Kay, overhead supporting structure, paragraph 0029) adapted for supporting the free weight (Kay, weight of a dumbbell or part of the weight of a barbell, paragraph 0029).
Kay fails to teach the loop engaged around the retention bar.
However, Parish teaches the retention bar adapted for supporting the free weight.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable, extensible, exercise weight support device with safety features disclosed by Kay by incorporating a retention bar with an overhead frame. It would have been obvious to specifically incorporate a top portion as that of Parish as Kay discloses that the overhead supporting structure can be a “metal framework of a cage or other structure of a piece of equipment within a gym that is also capable of supporting the weight of a dumbbell or part of the weight of a barbell” (Kay, paragraph 0029). The top portion of Parish may be incorporated as a specific member or component into the metal framework of a cage or other structure that upholds a tether of the claimed invention. As previously stated, Parish teaches the “[capability] of the [retention bar to support] the weight of a dumbbell or part of the weight of a barbell”. Therefore, Kay and Parish teach all the limitations of claim 17. 

Allowable Subject Matter
Claim 7, 11, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, in view of the closest prior art, Kay (PG PUB 2016/0263461) teaches the device (Kay, exercise weight support device, paragraph 0028) of claim 6 with clips (Kay, hooks 3 and 4 of outer frame 6, paragraphs 0032 and 0033) and a restraint (Kay, trigger handle 19, paragraph 0048), as well as the plate (Kay, weights of dumbbell, paragraph 0033) and the handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033) of the resistance object (Kay, barbell, dumbbell, or other weight they were lifting, paragraph 0018). 
Kay fails to teach the restraint including an elongated outrigger with each elongated outrigger extending outward from the clip and away from the clip of the opposed plate, and that the elongated outrigger engages the plate in an interference arrangement with movement of the handle from the slot.
There is no evidence from the prior art why someone skilled in the art would have incorporated an elongated outrigger to engage with the plate of the resistance object rather than have the restraint simply engage the handle of the dumbbell.

Regarding claim 11, in view of the closes prior art, Kay (PG PUB 2016/0263461)  teaches the device  (Kay, exercise weight support device, paragraph 0028) of claim 10 wherein the biasing member (Kay, springs 14, 15, paragraph 0035) further comprises a spring (Kay, springs 14, 15, paragraph 0035) biasing the restraints (Kay, trigger handle 19, paragraph 0048) against the handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033) in an interference fit (Kay, the bar may be sandwiched between the trigger handle 19 and the cradle 5, paragraph 0048), and the hand grip (Kay, handle portions 16 and 18 and ratchet pawl 17, paragraph 0042).
Kay fails to teach the hand grip being responsive to retract the restraints by compressing the springs.
There is no evidence from the prior art why someone skilled in the art would have modified the engagement of the springs with the hand grip as the trigger handle of Kay would naturally push towards the resistance object rather than pull away from resistance object.

Regarding claim 18, in view of the closest prior art, Kay (PG PUB 2016/0263461) teaches device (Kay, exercise weight support device, paragraph 0028) of claim 14 including the restraint (Kay, trigger handle 19, paragraph 0048), the actuator (Kay, handle portions 16 and 18 and ratchet pawl 17, paragraph 0042), and a respective plate (Kay, weights of dumbbell, paragraph 0033) attached to opposed ends of the handle (Kay, the bar of the dumbbell that extends between those weights, paragraph 0033).
Kay fails to teach a pair of elongated outriggers, each outrigger responsive to the actuator for biasing against a respective plate.
There is no evidence from the prior art why someone skilled in the art would have incorporated elongated outrigger to engage with the plate of the resistance object rather than have the restraint simply engage the handle of the dumbbell.
Claims 19 and 20 are objected to due to their dependency, as claim 19 is dependent on claim 18 and claim 20 is dependent on claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minerva (PG PUB 2009/0192025) teaches the opposed clips adapted for attachment to a handle of a free weight, the clips having a spacing for engaging the handle at locations flanking a grip region of the handle, a receptacle on the clips for receiving the handle, a tether attached to at least one of the opposed clips, and the tether attached to both clips forming a loop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J NICOLE LOBERIZA whose telephone number is (571)272-4741. The examiner can normally be reached 8am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Robertson can be reached on 571-272-5001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE N L LOBERIZA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784